Opinion issued August 3, 2017




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-17-00135-CR
                           ———————————
                  AIDE ARACELY ESTRELLA, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 13-DCR-064798


                         MEMORANDUM OPINION

      Aide Aracely Estrella has filed a motion to dismiss her appeal in compliance

with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P. 42.2(a). The

State has not unopposed the motion. We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2